HIGGINS, Justice.
October 1, 1935, appellee sued appellant on the latter’s note which was payable October 1, 1931. Citation issued October 3, 1935.
The deputy county clerk testified that when the suit was filed he delayed the issuance of citation at the request of plaintiff’s attorney, who stated he would come by in a few days and pick it up. There is no evidence to the contrary and none which excuses the action of the attorney in delaying the issuance of the citation.
Under such circumstances the defendant’s plea of limitation should have been sustained. 28 Tex.Jur., Limitation of Actions, §§ 100, 101 and 102.
Reversed and rendered.